Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Pleasant Grove Independent School                    Appeal from the 102nd District Court of
District, Appellant                                  Bowie County, Texas (Tr. Ct. No.
                                                     15C1318-102).       Opinion on Remand
No. 06-19-00022-CV        v.                         delivered by Chief Justice Morriss, Justice
                                                     Stevens and Justice van Cleef participating.
FieldTurf USA Inc. and Altech, Inc.,
Appellees



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the judgment of the trial court and render a take-nothing
judgment in favor of FieldTurf USA Inc.
       We further order that the appellant, Pleasant Grove Independent School District, pay all
costs of this appeal.
                                                     RENDERED JULY 1, 2022
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk